19-51282-NPO Dkt 4 Filed 07/03/19 Entered 07/03/19 14:46:52 Page 1 of 10




                                                  19-51282-KMS
19-51282-NPO Dkt 4 Filed 07/03/19 Entered 07/03/19 14:46:52 Page 2 of 10




                                                  19-51282-KMS
19-51282-NPO Dkt 4 Filed 07/03/19 Entered 07/03/19 14:46:52 Page 3 of 10




                                                  19-51282-KMS
19-51282-NPO Dkt 4 Filed 07/03/19 Entered 07/03/19 14:46:52 Page 4 of 10




                                                  19-51282-KMS
19-51282-NPO Dkt 4 Filed 07/03/19 Entered 07/03/19 14:46:52 Page 5 of 10




                                                  19-51282-KMS
19-51282-NPO Dkt 4 Filed 07/03/19 Entered 07/03/19 14:46:52 Page 6 of 10




                                                  19-51282-KMS
19-51282-NPO Dkt 4 Filed 07/03/19 Entered 07/03/19 14:46:52 Page 7 of 10




                                                 19-51282-KMS
19-51282-NPO Dkt 4 Filed 07/03/19 Entered 07/03/19 14:46:52 Page 8 of 10




                                                  19-51282-KMS
19-51282-NPO Dkt 4 Filed 07/03/19 Entered 07/03/19 14:46:52 Page 9 of 10




                                                  19-51282-KMS
19-51282-NPO Dkt 4 Filed 07/03/19 Entered 07/03/19 14:46:52 Page 10 of 10




                                                  19-51282-KMS
